Citation Nr: 1223783	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by multiple joint aches and pains, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for kidney stones, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to September 1983, and from November 1990 to June 1991.  His military personnel records show that he was deployed in the Southwest Asia theater of operations from December 1990 to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In January 2001, October 2004, November 2006, February 2008, and June 2009, these matters were remanded for additional development.  

In a February 2008 decision, the Board denied the kidney stone claim on appeal, and in March 2010 the Board denied the claim for a disorder manifested by multiple joint aches and pains.  The Veteran appealed those determinations to the United States Court of Appeals for Veterans Claims (Court), resulting in Joint Motions for Remand (Joint Motions) by the parties.  By December 2009 (kidney stones) and December 2010 (multiple joint aches and pains) Orders, the Court remanded these matters for compliance with the instructions in the Joint Motions.  

The Veteran had also initiated an appeal of a denial of service connection for fatigue.  As an interim, October 2009, rating decision granted such benefit, the Veteran's appeal of that issue is satisfied and such matter is not before the Board.

The matter of service connection for a disability manifested by aches and pains of the lumbar spine, to include degenerative arthritis, which was remanded by the Board in March 2010, remains in remand status and will not be addressed herein.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has presented testimony at two hearings before two different Veterans Law Judges (VLJs).  The first (videoconference) hearing was held in November 2000, and the second (Travel Board) hearing was held in November 2003.  Transcripts of those hearings are associated with the claims files.  The same issues were addressed at both hearings.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7101(c); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issues the law also requires that the Board assign a third VLJ to decide those issues because a proceeding before the Board may be assigned either to an individual VLJ or a panel of three VLJs.  

In May 2012, the Veteran was sent a letter asking him if he wanted to appear at another hearing before a third Veterans Law Judge who would be assigned to decide the appeal along with the other Veterans Law Judges who previously held hearings with him on these issues.  In June 2012, the Veteran requested a three-way videoconference hearing before a third VLJ:  he would appear at the Chicago RO and his attorney would appear at the Detroit RO.  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Chicago, Illinois RO.  Coordinate with the Detroit RO to enable the Veteran's attorney to appear at that facility.  Also coordinate with the Board's hearing unit in Washington, DC for scheduling before a third VLJ.  The Veteran and his attorney should be notified of the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

